Exhibit 10.18

COMMONWEALTH OF PENNSYLVANIA
DEPARTMENT OF LABOR AND INDUSTRY
BUREAU OF WORKERS' COMPENSATION
1171 SOUTH CAMERON STREET, ROOM 324
HARRISBURG, PA 17104-2501

SURETY BOND OF WORKERS' COMPENSAT ION
SELF-INSURER

Effective Date of Bond: July 1, 2000   Penal Sum: $1,000,000.00

Bond Number: 08167816

PRINCIPAL
Names:  LABOR READY NORTHEAST, INC.

SURETY
Name:  FIDELITY AND DEPOSIT COMPANY OF MARYLAND

Address: P.O. Box 1227
              Baltimore, MD 21203-1227

Telephone:  410-539-0800

KNOW ALL PERSONS BY THESE PRESENTS, that we, the undersigned Principals and the
Surety, are held and firmly bound unto the Bureau of Workers' Compensation of
the Department of Labor and Industry of the Commonwealth of Pennsylvania (the
Bureau), for the use and benefit of each and all employes of the Principal or,
if the Principal is a group self­ insurance fund, of the members of the
Principal in the above stated Penal Sum for the payment of which we bind
ourselves, our heirs, executors and administrators, successors and assigns,
jointly and severally by these presents.

WHEREAS, in accordance with provisions of the Workers' Compensation Act and The
Pennsylvania Occupational Disease Act (Acts), the Principal, having made
application to the Bureau and having secured approval of the Bureau to be
exempted from insuring its liability or to operate as a group self–insurance
fund under the Acts (hereinafter referred to as self-insurance), desires to file
this bond as one of the conditions imposed upon it by the Bureau for the
privilege of self-insurance:

NOW, THEREFORE, the conditions of the obligations under this bond are such that
if the Principal shall well and truly discharge promptly all of its obligations
under the Acts pursuant to the terms and provisions thereof and of the rules and
regulations issued thereunder and the agreement and undertaking executed by the
Principal as a self-insurer, then the obligations under this bond shall be null
and void; otherwise, the obligations under this bond will remain in full force
and effect, subject to the following express conditions:

1. In the event of default or failure of the Principal to pay compensation under
the Acts, including without limitation, payments for wage replacement, burial
expenses, medical expenses, or any other payment provided for under the Acts,
the surety shall, upon receipt of due demand notice of the Bureau, discharge
promptly and pay all or any part of the compensation obligations of the
Principal as are in default to the extent of the Penal Sum and shall thereafter
assume and pay the compensation liability incurred by the Principal until such
time as the Principal is able to resume, to the satisfaction of the Bureau,
payments of such compensation as shall become due and payable. In the event of a
demand pursuant to this paragraph, compensation payments shall commence within
30 days following the receipt of the demand and shall thereafter be made in the
same manner as the Principal would be required under the Acts to make such
payments. Such compensation payments made by the surety will be credited against
the Penal Sum of this bond. The Surety shall administer or arrange for the
administration of all claims and shall be responsible for all administrative and
legal costs necessary to discharge its obligation under this bond.
Administrative and legal costs incurred by the Surety in discharging its
obligations under this bond shall not be charged against the Penal Sum of this
bond until those costs exceed 10% of the Penal Sum in force at the time of
default. After the administrative and legal costs incurred by the Surety exceed
10% of the Penal Sum in force at the time of default, those costs shall be
credited against the Penal Sum of this bond.

2. Pursuant to section 904 of the Workers' Compensation Act, the Bureau may, at
any time, make written demand upon the Surety to pay to the Bureau for deposit
into the Self-Insurance Guaranty Fund the entire Penal Sum of the bond that
remains unpaid upon the Bureau's determination that the liabilities of the
Principal will exceed the security posted by the Principal. Payment of the full
amount demanded pursuant to this paragraph shall be received by the Bureau
within 30 days following the receipt of such demand by the Surety.

3. The obligations of this surety bond shall cover and extend to all past,
present, existing, and potential liability of the Principal incurred as a
self-insurer to the extent of the Penal Sum of the bond without regard to
specific injuries or exposures, date or dates of injury or exposure, happenings
or events.

4. This is a continuous bond and shall remain in full force and effect unless
terminated in the manner hereinafter provided. If the bond is terminated, the
Surety will remain liable under the provisions of this bond for all obligations
of the Principal under the Acts which result from injuries or diseases that
occur prior to the effective date of the termination. The Surety shall be
released from its liability and the liability shall be extinguished if the
Principal provides replacement security acceptable to the Bureau under its rules
and regulations for payment of the obligations covered by this bond. Under such
condition, the Bureau will notify the Surety in writing of its release from its
liability under this bond.

5. The Surety may terminate this bond by giving the Bureau written notice of
such intention and when the termination will be effective, which shall not be
less than forty-five (45) days following the giving of such notice to the Bureau
by registered or certified mail. This bond shall also automatically terminate
upon the termination or revocation of the Principal's privilege of
self-insurance.

6. In the event of change in the legal entity, ownership or name of the
Principal or Surety, the Principal or Surety shall, within ten (10) days, notify
the Bureau and the other party in writing of such change. This bond shall be
amended to reflect such change by a rider which shall be attached to the
original bond.

7. The Penal Sum of this bond may be increased or decreased, subject to the
written approval of the Bureau, by a rider to be made a part hereof, executed by
the Principal and the Surety. In the event that the Penal Sum of this bond is
increased or decreased by rider, the Surety shall be liable hereunder to the
extent of such increased or decreased amount, as the case may be, with respect
to all of the obligations of this surety bond just as if the bond had been
originally issued in the increased or decreased amount.

8. The total of all payments by the Surety for all obligations hereunder shall
not exceed, in the aggregate, the Penal Sum set forth herein and in the event of
any change of such sum, such aggregate liability shall not exceed the Penal Sum
in force at the time of the termination of this bond.

9. An entity which is an affiliate of the Principal may be added as a Principal
under this bond, subject to the written approval of the Bureau, by a rider to be
made a part hereof, specifying the effective date of such inclusion, executed by
the Surety and the Principal(s). An affiliate may be terminated as a Principal
by a rider to made a part hereof, specifying the effective date of such
termination. In the event that an affiliate is terminated as a Principal by
rider, the Surety shall be liable for any obligations incurred under the Acts by
such affiliate as a self-insurer prior to the effective date of such termination
unless the Surety is relieved of this liability by the Bureau in writing. The
inclusion or termination of a Principal under this bond by rider shall not
affect the Penal Sum of the bond unless an increase or decrease rider is
specifically executed.

10. The insolvency, bankruptcy, including a total or partial discharge of the
Principal's workers' compensation obligations, or receivership of the Principal,
shall not relieve the Surety of its obligations under this bond.

11. Nothing herein shall be deemed to relieve the Principal of any liability
arising under the Acts or under the rules and regulations issued pursuant to the
said Acts or the agreement and undertaking.

12. This bond shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania. Any action with respect to this bond shall be
brought in a Pennsylvania court and the parties consent to the Pennsylvania
court's personal jurisdiction over them in that action. If any part or provision
of this bond shall be declared unenforceable or invalid by a court of competent
jurisdiction, such determination in no way shall affect the validity or
enforceability of the other parts or provisions of this bond.

IN WITNESS WHEREOF, the Principal and the Surety have caused this bond to be
executed and aftested in their names by their duly constituted officers and
their official seals affixed to this bond.

SIGNED and seaJed this 17th day of July, 2000 .

ATTEST:

PRINCIPAL: LABOR READY NORTHEAST, INC.

By: /s/ Ronald L. Junck
     Ronald L. Junck, Secretary

(Seal)

Type or Print Name and Title

SURETY:  FIDELITY AND DEPOSIT COMPANY OF MARYLAND

/s/ Deborah L. Poppe
Deborah L. Poppe, Attorney-in-Fact